                  Case 1:11-cr-00576-WHP Document 728
                                                  729 Filed 09/18/20
                                                            09/21/20 Page 1 of 1




                                                        September 18, 2020




 Via ECF
 Hon. William H. Pauley
 United States District Judge
 United States Courthouse
 500 Pearl Street
 New York, New York 10007

                Re:     United States v. Pinero
                        11 Cr. 576



 Dear Judge Pauley:

          I write to update the Court on Mr. Pinero’s matter. I have received all of the relevant
 documents from Mr. Signorelli, who was very helpful in the transition. I have also had some
 initial discussions with Mr. Pinero.

         After assessing the volume of material I received and need to review, and the need to
 further consult with my client, I am requesting that the joint status letter due date be reset for
 30 days from today, to October 19, 2020. AUSA Rohrbach consents to this request.

        Thank you for your consideration.



                                                        Respectfully submit
                                                                     submitted,

Application granted. All previously scheduled
conferences are vacated. Status
report due by October 19, 2020.                         Peter E. Brill




       September 21, 2020
